Citation Nr: 1401528	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-23 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1969 to December 1974.
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a TDIU; and is service-connected for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling; arteriosclerotic heart disease, evaluated as 60 percent disabling; type 2 diabetes mellitus, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; bilateral hearing loss disability, evaluated as 10 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; and peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling. 

During the pendency of the appeal, the Veteran has been afforded multiple examinations.  Notably, a February 2010 VA examination report showed that the Veteran's PTSD did not result in total occupational and social impairment, reduced reliability and productivity, occasional decrease in work efficiency and intermittent periods of inability to perform occupational task, or transient or mild symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner concluded that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning.  The Veteran's peripheral neuropathy examination report in February 2010 showed that the Veteran would have difficulty with employment requiring prolonged standing, walking, or manual labor.  His February 2010 heart examination report noted that he would not be able to work in an occupation requiring manual labor.  The February 2010 diabetes mellitus examination report noted that Veteran's disability was mild in nature and would not prevent him from obtaining employment.  Finally, the February 2010 audiological examination report revealed that his hearing loss disability would have a significant effect on his occupation as he would have hearing difficulty.  

Based on the current evidence of record, the Board is unable to determine whether the Veteran is unemployable due to his service-connected disabilities.  While the Veteran has been provided individual examinations for each of his disabilities, none of the examination reports considered his disabilities as a whole in determining his employability.  In this regard, the Board notes that in Friscia v. Brown, 7 Vet. App. 294 (1995), the United States Court of Appeals for Veterans Claims (Court) specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2013); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Therefore, on remand, the Veteran must be afforded an examination addressing his employability.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding whether the Veteran's service-connected disabilities render him unemployable.  In proffering an opinion, the examiner should review the claims file, and then offer an opinion as to whether the Veteran's service-connected disabilities, singularly or jointly, at least as likely as not (a 50 percent or greater probability) render him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

All opinions expressed should be accompanied by supporting rationale.

2. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


